

115 S112 IS: Creating a Reliable Environment for Veterans' Dependents Act
U.S. Senate
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 112IN THE SENATE OF THE UNITED STATESJanuary 12, 2017Mr. Heller (for himself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize per diem payments under comprehensive service
			 programs for homeless veterans to furnish care to dependents of homeless
			 veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Creating a Reliable Environment for Veterans' Dependents Act. 2.Authorization of per diem payments for furnishing care to dependents of certain homeless veteransSection 2012(a) of title 38, United States Code, is amended by adding at the end the following new paragraph:
			
 (4)Services for which a recipient of a grant under section 2011 of this title (or an entity described in paragraph (1)) may receive per diem payments under this subsection may include furnishing care for a dependent of a homeless veteran who is under the care of such homeless veteran while such homeless veteran receives services from the grant recipient (or entity)..